Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 07/29/2019 as modified by the preliminary amendment filed on 07/29/2019.  Claims 1-14 and 29 are now pending in the present application.

Information Disclosure Statement
The information disclosure statement submitted on 07/29/2019, has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2018/0317198 Al, hereinafter Lee), in view of LG Electronics (3GPP TSG RAN WG1 Meeting #92, R1- 1802205,  February 26th - March 2nd , 2018, hereinafter LG).
Regarding claim 1, Lee discloses, a method for indicating paging control information (see e.g., “The PO for the first information type and the second information type may the same”, [0112] and/or “An additional indicator may be included…”, [0126]), comprising:
determining whether a first type of paging control information and a second type of paging control information are to be carried (see e.g., “the scrambling sequence may be determined based on the specific information type which may be carried in the DCI”, [0108]), wherein the first type of paging control information comprises a system information update notification indicator, an earthquake and tsunami warning system (ETWS) notification indicator, and a commercial mobile alert service (CMAS) notification indicator (see e.g., “The first information type may include, but not be limited to, at least one or more system information update indications such as system information modification indication, an ETWS indication, a CMAS indication, and an EAB parameter modification indication. One or more system information indications may be a single bit to indicate the system information update or multiple bits…”, [0109] and/or “A second information type may be a direct indication which may be related to a system configuration”, [0200] and/or “The information type related to system 
Lee fails to explicitly disclose, configuring a first predetermined bit field in downlink control information (DCI) in accordance with a determined result, wherein the first predetermined bit field comprises 2 bits.
In the same field of endeavor LG discloses, configuring a first predetermined bit field in downlink control information (DCI) in accordance with a determined result, wherein the first predetermined bit field comprises 2 bits (see e.g., “ Altl. (B)-1 in Figure 2: Introduce SI message indicator with 1bit in addition to resource allocation bit field the one bit can play as a role as an indication bit to inform whether the RRC page message includes only pagingRecordList or both pagingRecordList and SI change information. That is, according to the SI message indicator, RRC CONNECTED UEs may operate the PDSDCH decoding or not.”, page 3, lines 1-6 and/or “NR should allow the simultaneous indication of resource allocation and SI change notification in Paging DCI.  In addition to bit field for resource allocation, additional one or more bit(s) is/are assigned for SI change notification, Altl: Introduce SI message indicator with 1 bit in addition to resource allocation bit field”, page 3, lines 17-22, Proposal 1).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to reduce paging overhead as an mechanism for paging delivery due to beam sweeping operation in NR (see LG, page 4, lines 20-21).
Regarding claim 2, Lee and LG combined disclose,  the first predetermined field
comprises a downlink configuration index field (see Lee e.g., “the information type for the DCI may be determined based on a scrambling sequence used for the DCI or a starting ECCE index used”, [0203]; Note: “One or more system information indications may be a single bit to indicate the system information update or multiple bits to indicate the system information update of multiple Sis…”, [0109]).
Regarding claim 3, Lee and LG combined disclose, wherein when the determined result indicates that the first type of paging control information is carried, the method further comprises: 
configuring a second predetermined bit field in the DCI, wherein the second predetermined bit field comprises N bits, wherein N>=3, and N is a positive integer (see LG e.g., “Alt 2: Introduce SI message indicator and high priority SI (e.g. ETWS, CMAS) indicator with 1 + Y bits in addition to resource allocation bit field”, page 3, lines 23-24 and/or “Alt 2. (B)-2 in Figure 2: Introduce SI message indicator and high priority SI (e.g. ETWS, CMAS) indicator with 1 + Y bits in addition to resource allocation bit field Proposal 1: Among lots of system information, some information such as ETWS and CMAS should be urgently delivered to UEs. When the message(s) is/are included in paging message, UE should receive the PDSCH and operate the data decoding. For further reduction of the processing delay of decoding the PD SCH, some crucial SI can be dropped off from paging message and it can be directly indicated from DCI. In the paging DCI, the additional 1 + Y bits can play as SI message indicator(lbit) and high priority SI indicator (Y bits)”, page 3, lines 7-14).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to 
Regarding claim 4, Lee and LG combined disclose, wherein the second predetermined bit field comprises higher N bits of a hybrid automatic repeat request(HARQ) process number indicator field or lower N bits of the HARQ process number indicator field (see LG e.g., “Identifier for DCI formats -1 bit,New data indicator - 1 bit, Redundancy version - [2] bits, HARQ process number - [4] bits, PDSCH-to-HARQ_feedback timing indicator - [3] bits, Downlink assignment index - 2 bits, PUCCH resource indicator - [2] bits, TPC command for scheduled PUCCH - [2] bits set to 'zero'”, page 4, lines 15-18).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to reduce paging overhead as an mechanism for paging delivery due to beam sweeping operation in NR (see LG, page 4, lines 20-21).
Regarding claim 5, Lee and LG combined disclose, wherein the N bits in the second predetermined bit field are respectively configured to indicate the system information update notification indicator, the ETWS notification indicator, and the CMAS notification indicator (see LG e.g., “Alt 2: Introduce SI message indicator and high priority SI (e.g. ETWS, CMAS) indicator with 1 + Y bits in addition to resource allocation bit field'”, page 3, lines 23-24 and/or “in terms of direct indication information, 8 bits are used for direct indication information in LTE and each bits indicate change of systeminfoModification( 1 ), etws-Indication(l ), cmas-Indication( 1 ), eabParamModification(l )”,  page 2, lines 3-6).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to 
Regarding claim 6, Lee and LG combined disclose, wherein a first bit in the first predetermined bit field is configured to indicate whether the first type of paging control information is carried, and a second bit in the first predetermined bit field is configured to indicate whether the second type of paging control information is carried (see LG e.g., “Alt 2. (B)-2 in Figure 2: Introduce SI message indicator and high priority SI (e.g. ETWS, CMAS) indicator with 1 + Y bits in addition to resource allocation bit field Proposal 1: Among lots of system information, some information such as ETWS and CMAS should be urgently delivered to UEs. When the message(s) is/are included in paging message, UE should receive the PDSCH and operate the data decoding. For further reduction of the processing delay of decoding the PD SCH, some crucial SI can be dropped off from paging message and it can be directly indicated from DCI. In the paging DCI, the additional 1 + Y bits can play as SI message indicator(lbit) and high priority SI indicator (Y bits).”,  page 4, lines 7-14).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to reduce paging overhead as an mechanism for paging delivery due to beam sweeping operation in NR (see LG, page 4, lines 20-21).
Regarding claim 8, Lee discloses, a method for receiving paging control information, (see e.g., “A WTRU may read or monitor for a page, for example, in a PO”, [0173] and/or, “The PO for the first information type and the second information type may the same”, [0112]), comprising:

analyzing a predetermined bit field in the DCI (see e.g., “the WTRU may monitor for the M-PDCCH on the determined paging NB in or during a PO that may be a PO of the WTRU”, Fig. 6, [0158]), to determine whether a first type of paging control information and a second type of paging control information are carried in the DCI, wherein the first type of paging control information comprises a system information update notification indicator, an earthquake and tsunami warning system (ETWS) notification indicator, and a commercial mobile alert service (CMAS) notification indicator (see e.g., “The first information type may include, but not be limited to, at least one or more system information update indications such as system information modification indication, an ETWS indication, a CMAS indication, and an EAB parameter modification indication. One or more system information indications may be a single bit to indicate the system information update or multiple bits…”, [0109] and/or “A second information type may be a direct indication which may be related to a system configuration”, [0200] and/or “The information type related to system configuration may include at least one of following parameters or indications: a system information update indication; a public warning indication, such as an ETWS or a CMAS indication…”, [0201]), the second type of paging control information comprises a paging message scheduling information indicator (see e.g., “A first information type may be scheduling information of the associated PDSCH carrying a paging message”, [0200]),
Lee fails to explicitly disclose, the first predetermined bit field comprises 2 bits.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to reduce paging overhead as an mechanism for paging delivery due to beam sweeping operation in NR (see LG, page 4, lines 20-21).
Regarding claim 9, Lee and LG combined disclose, the first predetermined field
comprises a downlink configuration index field (see Lee e.g., “the information type for the DCI may be determined based on a scrambling sequence used for the DCI or a starting ECCE index used”, [0203]; Note: “One or more system information indications may be a single bit to indicate the system information update or multiple bits to indicate the system information update of multiple Sis…”, [0109]).
Regarding claim 10, Lee and LG combined disclose, if the first type of paging control information being carried in the DCI, analyzing a second predetermined bit field, wherein the second predetermined bit field comprises N bits (see e.g., “The one bit can play as a role as an 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to reduce paging overhead as an mechanism for paging delivery due to beam sweeping operation in NR (see LG, page 4, lines 20-21).
Regarding claim 11, Lee and LG combined disclose, wherein the second predetermined bit field comprises higher N bits of a hybrid automatic repeat request(HARQ) process number indicator field or lower N bits of the HARQ process number indicator field (see LG e.g., “Identifier for DCI formats -1 bit,New data indicator - 1 bit, Redundancy version - [2] bits, 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to reduce paging overhead as an mechanism for paging delivery due to beam sweeping operation in NR (see LG, page 4, lines 20-21).
Regarding claim 12, Lee and LG combined disclose, wherein a first bit in the first predetermined bit field is configured to indicate whether the first type of paging control information is carried, and a second bit in the first predetermined bit field is configured to indicate whether the second type of paging control information is carried (see LG e.g., “Alt 2: Introduce SI message indicator and high priority SI (e.g. ETWS, CMAS) indicator with 1 + Y bits in addition to resource allocation bit field'”, page 3, lines 23-24 and/or “in terms of direct indication information, 8 bits are used for direct indication information in LTE and each bits indicate change of systeminfoModification( 1 ), etws-Indication(l ), cmas-Indication( 1 ), eabParamModification(l )”,  page 2, lines 3-6).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to reduce paging overhead as an mechanism for paging delivery due to beam sweeping operation in NR (see LG, page 4, lines 20-21).
Regarding claim 13, Lee and LG combined disclose, wherein a first bit in the first predetermined bit field is configured to indicate whether the first type of paging control information is carried, and a second bit in the first predetermined bit field is configured to 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to reduce paging overhead as an mechanism for paging delivery due to beam sweeping operation in NR (see LG, page 4, lines 20-21).
Regarding claim 29, Lee discloses, a non-transitory storage medium, storing computer instructions, wherein once the computer instructions are executed, the method according to claim 1 (see e.g., “…the Sl paging message to the eNode-B to request the page. When paging a WTRU, an eNode-B may”, [0148] and/or “An additional indicator may be included…”, [0126]):
determining whether a first type of paging control information and a second type of paging control information are to be carried (see e.g., “the scrambling sequence may be determined based on the specific information type which may be carried in the DCI”, [0108]), wherein the first type of paging control information comprises a system information update notification indicator, an earthquake and tsunami warning system (ETWS) notification indicator, and a commercial mobile alert service (CMAS) notification indicator (see e.g., “The first 
Lee fails to explicitly disclose, configuring a first predetermined bit field in downlink control information (DCI) in accordance with a determined result, wherein the first predetermined bit field comprises 2 bits.
In the same field of endeavor LG discloses, configuring a first predetermined bit field in downlink control information (DCI) in accordance with a determined result, wherein the first predetermined bit field comprises 2 bits (see e.g., “ Altl. (B)-1 in Figure 2: Introduce SI message indicator with 1bit in addition to resource allocation bit field The one bit can play as a role as an indication bit to inform whether the RRC page message includes only pagingRecordList or both pagingRecordList and SI change information. That is, according to the SI message indicator, RRC CONNECTED UEs may operate the PDSDCH decoding or not.”, page 3, lines 1-6 and/or “NR should allow the simultaneous indication of resource allocation and SI change notification in Paging DCI.  In addition to bit field for resource allocation, additional one or more bit(s) is/are 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with LG, in order to reduce paging overhead as an mechanism for paging delivery due to beam sweeping operation in NR (see LG, page 4, lines 20-21).
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, none of prior arts of record, alone or in combination teaches, “wherein a first bit in the first predetermined bit field is configured to indicate whether both the first type of paging control information and the second type of paging control information are carried; when only one of the first type of paging control information and the second type of paging control information is carried, the second bit in the first predetermined bit field is configured to indicate which paging control information is carried.”
Regarding claim 14, none of prior arts of record, alone or in combination teaches, “wherein a first bit in the first predetermined bit field is configured to indicate whether both the first type of paging control information and the second type of paging control information are carried; when only one of the first type of paging control information and the second type of paging control information is carried, the second bit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645